Exhibit 4 Buenos Aires, Argentina May 11, 2016 Messrs. PAMPA ENERGIA S.A. Pampa Energía S.A. Ortiz de Ocampo 3302, Edificio 4 C1425DSR, Buenos Aires Argentina Attn: Mr. Gabriel Cohen Ref: Irrevocable Loan Offer N° 01‑2016 . Dear Sirs, Emes Energia Argentina LLC , a limited liability company organized under the laws of the state of Delaware (the “ Lender ”); as a result of previous negotiations, hereby irrevocably offers to PAMPA ENERGIA S.A. , a corporation ( sociedad anónima ) organized under the laws of Argentina, with its registered offices at Ortiz de Ocampo 3302, Edificio 4, C1425DSR, Buenos Aires, Argentina (the “ Borrower ”, and together with Lender, the “ Parties ”), to enter into a Loan Agreement which, if this Offer is accepted, would be governed by the terms and conditions set forth in Annex I hereto (the “ Offer ”). The Offer is also subject to the following terms: First : Lender grants Borrower a maximum term of five (5) days to accept the Offer. During this term the Offer shall be irrevocable. The Offer may only be accepted or rejected in its entirety. Second : The Offer shall be considered accepted if Borrower, within the time period detailed in the preceding paragraph, delivers to us a notice of acceptance in the terms set forth in Annex II hereto (the “ Notice of Acceptance ”). We will issue an acknowledgment of receipt of your Notice of Acceptance in the form of Annex III hereto. Upon acceptance of this Offer in accordance with the procedure set forth above, the Loan Agreement shall become in full force and effect in accordance with its terms as if each of the Parties thereto had executed and delivered the same and shall be legally binding and enforceable to each and all of the Parties, and each and all of them shall become parties to the Loan Agreement. The Loan Agreement shall be deemed entered into and become effective as of the date on which the Notice of Acceptance is delivered to Lender. Third : Once accepted, this Offer together with the Loan Agreement attached as Annex I hereto, shall constitute the entire agreement of the Parties in connection with the subject matter hereof. This Offer shall be governed by and construed in accordance with the laws of the State of New York. Emes Energia Argentina LLC /s/ Damián Mindlin Name: Damián Mindlin
